Citation Nr: 0711850	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  02-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to June 1968 
and from December 1990 to February 1991.  This case comes to 
the Board of Veterans' Appeals (Board) from a February 2002 
rating decision.  The case was remanded by the Board in 
September 2003 for further development.


FINDINGS OF FACT

1.  Chloracne has never been objectively shown either during 
or after service.  

2.  A chronic skin condition was not present in service; was 
not objectively manifested for years after service; and is 
not otherwise shown to be related to service or herbicide 
exposure therein.


CONCLUSION OF LAW

A skin condition was not incurred or aggravated as a result 
of active service or herbicide exposure therein.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In compliance with the duty to notify, the RO 
issued a letter in May 2004 outlining all elements of the 
duty to notify.  While the letter was issued after initial 
adjudication, the veteran has not been prejudiced by lack of 
notification as he has been given every opportunity to submit 
information and evidence on his behalf and the complete text 
of 38 C.F.R. § 3.159 was included in supplemental statements 
of the case issued in March 2006, August 2006, and November 
2006.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records, 
VA treatment records, Social Security Administration records, 
and afforded the veteran a VA examination.  There does not 
appear to be any other evidence, VA or private, relevant to 
the claim that the RO has failed to attempt to obtain.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claim for Entitlement to Service Connection

The veteran claims that he currently has a skin condition 
that is a result of exposure to Agent Orange in service in 
Vietnam.  The veteran served in Vietnam and is presumed to 
have been exposed to herbicides during such service.  

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d).  In other words, if a veteran was exposed 
to an herbicide agent during active service, then, any 
disease that he has incurred, if found under 38 C.F.R. 
§ 3.309(e), shall be service connected, even though there is 
no record of such disease during service if manifested to a 
degree of 10 percent or more.  Chloracne or other acneform 
disease consistent with chloracne must be manifested to the 
required degree within one year  of the date the veteran last 
served in Vietnam.  38 C.F.R. §§ 3.307, 3.309(e) lists the 
diseases associated with exposure to certain herbicide 
agents, to include, inter alia, the skin condition chloracne.  
See also Notice, 67 Fed. Reg. 42600-42608 (2002) (determined 
that no other condition can warrant the presumption of 
service connection).  

The Court has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service medical records are silent for anything regarding the 
skin.  The veteran's re-enlistment examination for service 
beginning in December 1990 indicated no signs of a skin 
condition or a history of a skin condition.  The veteran; 
however, claims that he has experienced blisters on his body 
since service in Vietnam.  

The veteran's VA treatment records do indicate that in April 
2000, a VA examiner noted that he had "Agent Orange 
dermatitis" that had been treated.  There are several 
notations of complaints of blisters by the veteran in 2003 
and 2004 in the VA treatment records.  In addition, a private 
medical note dated March 2002 mentions both a skin condition 
and Agent Orange exposure, possibly suggesting a link between 
the two.  While this evidence seems to suggest that there may 
be a link between the veteran's service and his skin 
condition, the veteran underwent a VA examination in March 
2005 which concluded that the veteran had no evidence of any 
skin condition as a result of reported Agent Orange exposure.  
The VA examination is more probative because the examiner 
reviewed the entire claims file, including service medical 
records and post-service medical records.  The veteran 
himself reported to the VA examiner that he had been in good 
health until 2000 but also reported a history of blisters all 
over his body since service.  The veteran reported no 
symptoms or manifestations of chloracne which weighed heavily 
in the examiner's conclusion that the veteran did not have a 
skin condition related to herbicide exposure in service.  The 
examiner made no diagnosis of any skin condition at the time 
of examination.

Despite the veteran's contentions that he currently suffers 
from a skin condition that is related to service or herbicide 
exposure therein, there is no medical evidence suggesting 
such an etiological opinion of his skin condition and, as a 
lay person, he is not competent to render a medical diagnosis 
or etiological opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently does not have a skin condition as a result of 
service.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides in service is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


